         Case 4:20-cv-00089-BMM Document 6 Filed 11/10/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION




  JOHN HARTSOE,
                                                   CV 20-89-GF-BMM-JTJ
                       Plaintiff,

        vs.                                         ORDER

  ORDER ISSUED by DECEASED
  JUDGE C.B. MCNEIL, ISSUED on
  AUGUST 29, 2011,

                       Defendants.

      United States Magistrate Judge John Johnston entered his Findings and

Recommendations in this case on October 21, 2020 (Doc. 3). Judge Johnston

recommended that Defendants’ complaint (Doc. 1) should be DISMISSED for lack

of subject matter jurisdiction, and that the Clerk of Court should be directed to

close this matter and enter judgment pursuant to Rule 58 of the Federal Rules of

Civil Procedure. Defendant filed a notice of “non-consent” (Doc. 4) as well as a

response to Magistrate Judge Johnston’s Findings and Recommendations (Doc. 5)

that this Court will interpret as an objection.

      The Court reviews de novo those Findings and Recommendations to which a

party timely objected. 28 U.S.C. § 636(b)(1). The Court reviews for clear error the

portions of the Findings and Recommendations to which the party did not

                                          -1 -
         Case 4:20-cv-00089-BMM Document 6 Filed 11/10/20 Page 2 of 2




specifically object. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc.,

656 F.2d 1309, 1313 (9th Cir. 1981). Where a party’s objections constitute

perfunctory responses argued in an attempt to engage the district court in a

reargument of the same arguments set forth in the original response, however, the

Court will review the applicable portions of the findings and recommendations for

clear error. Rosling v. Kirkegard, 2014 WL 693315 *3 (D. Mont. Feb. 21, 2014)

(internal citations omitted).

      Defendant’s objections advance the same arguments that he raised before.

The Court will not engage in Defendant’s attempt to reargue the same issues. The

Court reviewed Judge Johnston’s Findings and Recommendations for clear error.

The Court finds no error. Federal district courts do not have appellate jurisdiction

over state court judgments.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 3) are ADOPTED IN FULL.

      DATED this 10th day of November, 2020.




                                         -2 -
